Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			          DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over FR 3030225 published in French (June 24, 2016) which is equivalent to FR3233003B1 published in English (Sep. 26, 2018) in view of 3-page Technical data sheet for KRISTALEX 3085 by EASTMAN Chemical Company, 11-page Product brochure for SEPTON by KURARAY CO. and Chen (US 7,093,599). 
The examiner points out FR3233003B1 for the English translation of FR 3030225B1.  Applicant can also see FR 3030225 for comparison of equivalency.
FR teaches dressing comprising a support and a hydrophobic elastomeric matrix in an amount of 3.2-10 wt.% in [0001] in which at least two elastomers of SEPS, SEBS or SEEPS having one with a molecular weight of 200,000-350,000 Daltons and another with a molecular weight of 320,000-600,000 Daltons are further taught.  The SEPS, SEBS or SEEPS (see [0012]) meets new claim 13.
FR teaches a plasticizer such as ONDINA 919 in an amount of 50-80 wt.% in [0037-0039] and the ONDINA 919 (it is also used in the instant examples).  FR further teaches employing 0-18 wt.% of Vaseline such as Codex A (it is also used in the instant examples) in [0040-0041].
FR teaches a mixture of the elastomers (Septon 4055 and 4077) with 75 wt.% of ONDINA 919 and 5 wt.% of Codex Vaseline and 5 wt.% of carboxymethylcellulose particles (Banose) in 0105] meeting claims 3 and 4.
The instant invention further recites viscosities of two triblock copolymers, 5-20 wt.% of poly(alpha-methylstyrene) a softening point of 80-110oC and relative amounts of the triblock copolymers and poly(alpha-methylstyrene) over FR.
FR further teaches employing other additives such as KRISTALEX 3085 (i.e., poly(alpha-methylstyrene) in [0066] and thus further utilization of the KRISTALEX 3085 in the example 1 of FR would have been obvious to one skilled in the art.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The KRISTALEX 3085 has a softening point of 85oC as taught a table at page 1 of the Technical data sheet.
Also, utilization of glassy homopolymers including poly(alpha-methylstyrene) having a molecular weight of 2,500-90,000 in order to improve mechanical/physical properties of gels is well-known as taught by col. 18, lines 8-34 of Chen.  Chen further teaches Septon 4033 at col. 32, lines 10-13 which is taught in a bridging paragraph at pages 5-6 of specification in which the recited viscosity is further taught.  The Septon 4033 would be expected to have a low molecular weight such as molecular weight of 200,000-350,000 Daltons taught by FR as evidenced by Figure at page 2 of the Product brochure for SEPTON.  The page 4 further teaches 15 wt.% solution viscosity of 390 mPa·s (= 0.39 Pa·s) for Septon 4033.  It also teaches 5 wt.% solution viscosity of 90 mPa·s (= 0.09 Pa·s) for Septon 4055 and 5 wt.% solution viscosity of 300 mPa·s (= 0.3 Pa·s) for Septon 4077.  
FR further teaches employing active substances such as anti-viral [0051-0058] and 1 to 7.5 wt.% is further taught in [0060] meeting claims 5 and 12.
FR further teaches Johnson & Johnson ADAPTIC dressing [0006] and such structure would meet claims 7, 8 and 10 as well.
Although Chen does not specify an amount of the glassy homopolymers, the recited 5-20 wt.% would have been obvious to one skilled in the art since when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Chen teaches various articles such as a pad use in wound healing (i.e. dressing) in claim 2 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the Septon 4033 taught by Chen in lieu of Septon 4055 or 4077 in the example 1 of FR with the KRISTALEX 3085 taught by FR since FR teaches an elastomer having a molecular weight as little as 200,000 which would be expected to include the Septon 4033 as evidenced by the Product brochure for SEPTON and since utilization of glassy homopolymers including poly(alpha-methylstyrene) encompssing the KRISTALEX 3085 of FR in order to improve mechanical/physical properties of gels is well-known as taught by Chen and since Technical data sheet teaches that the KRISTALEX 3085 has a softening point of 85oC absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to claims 2 and 11, Chen teaches utilization of the glassy homopolymers including poly(alpha-methylstyrene) having a molecular weight of 2,500 and even those having a softening point above 120oC at col. 18.  The poly(alpha-methylstyrene) having a molecular weight of 2,500 would be expected to have recited softening point of 95-105oC since KRISTALEX 3085 having a Mw of 1,100 has a softening point of 85oC as taught by the Technical data sheet.  Further, Chen teaches a softening point of 85oC as well as above 120oC and thus choosing a poly(alpha-methylstyrene) having any softening point between 85oC and 120oC would have been obvious to one skilled in the art.
As to claim 6, see [0077-0084].  Also, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Further regarding the long list of the Septon taught in FR and 11-page Product brochure for SEPTON by KURARAY CO., a prior art reference’s teaching, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list.  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any specific formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over FR 3030225 (June 24, 2016) published in French (June 24, 2016) which is equivalent to FR3233003B1 published in English (Sep. 26, 2018) in view of 3-page Technical data sheet for KRISTALEX 3085 by EASTMAN Chemical Company, 11-page Product brochure for SEPTON by KURARAY CO. and Chen (US 7,093,599) as applied to claims 1-8 and 10-13 above, and further in view of WO 2016/097653 A1 (June 23, 2016). 
The instant claim 9 further recites other limitations over FR.
WO teaches the dressing comprising a support with through-hole with opening in an order of 0.5 to 10 mm2 at bottom of page 19. WO teaches grammage of about 100 to 800 g/m2 in a third full paragraph of page 26.  Such support with through-hole with opening and grammage would be expected to encompass the recited thickness.  FR also teaches a support with through-hole with opening in an order of 0.5 to 10 mm2 in line 15 of page 13.
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to obtain the dressing having utilize the recited limitations taught by WO in the modified example 1 of from FR and Chen since WO teaches a support with through-hole with opening in an order of 0.5 to 10 mm2 grammage of about 100 to 800 g/m2 encompassing the instant ranges absent showing otherwise and see the following case laws.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant asserts unexpected higher value of Force rupture (2.3 N/cm) and elongation at break by pointing to example 4 of table 1 utilizing 20 wt.% of a resin (poly(alpha-methylstyrene) to the previous rejection based on Chen, but FR teaches preferred value of 3 N/cm at bottom of page 24.  Thus, such assertion of unexpected would lack probative value.
Whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Also, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicant must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762